OPINION — AG — SUCH PROCEDURE IS PROPER AND WOULD BE PROPER IN CONNECTION WITH SUCH PURCHASES (OKLAHOMA PLANNING AND RESOURCES BOARD), FROM THE PROCEEDS OF STATE IMPROVEMENT BONDS ISSUED UNDER AUTHORITY OF 74 O.S.H. 356.1 THRU 74 O.S.H. 356.20 AS AMENDED, OF PERSONAL PROPERTY TO EQUIP CABINS, HOTELS, LODGES AND RESTAURANTS CONSTRUCTED FROM THE PROCEEDS OF THE SAME BONDS. ANY AND ALL BONDS REQUIRED FROM BIDDERS OR SUCCESSFUL BIDDERS IN CONNECTION WITH ANY SUCH PURCHASES OF PERSONAL PROPERTY SHOULD RUN IN THE NAME OF THE STATE OF OKLAHOMA CITE: 74 O.S.H. 356.8, 74 O.S.H. 64 (JAMES C. HARKIN)